NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                         FILED
                             FOR THE NINTH CIRCUIT                           DEC 1 2014

                                                                         MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                         No. 14-10062

               Plaintiff - Appellee,              D.C. No. 4:13-cr-01009-RCC

  v.
                                                  MEMORANDUM*
JORGE GUTIERREZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     Raner C. Collins, Chief Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Jorge Gutierrez appeals from the district court’s judgment and challenges his

guilty-plea conviction and 35-month sentence for reentry after deportation, in

violation of 8 U.S.C. § 1326. Pursuant to Anders v. California, 386 U.S. 738

(1967), Gutierrez’s counsel has filed a brief stating that there are no grounds for

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
relief, along with a motion to withdraw as counsel of record. We have provided

Gutierrez the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2                                 14-10062